United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1667
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Malik Jarmon,                           * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: June 18, 2002
                              Filed: June 21, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Malik Jarmon appeals the sentence imposed by the district court1 upon his
guilty plea to a drug offense. Pursuant to Anders v. California, 386 U.S. 738 (1967),
counsel has moved to withdraw and has filed a brief challenging the harshness of
Jarmon’s 70-month prison sentence. We affirm.

      We will not entertain counsel’s argument because Jarmon entered into a plea
agreement wherein he specifically agreed to the prison sentence he received. See

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (defendant who voluntarily
exposes himself to specific sentence may not challenge that punishment on appeal).
Further, Jarmon’s sentence was within the applicable and unobjected-to Guidelines
range. See United States v. Woodrum, 959 F.2d 100, 101 (8th Cir. 1992) (per
curiam) (sentence is not reviewable merely because it is at top of properly calculated
Guidelines range).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-